UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofFebruary 11, 2011: 39,392,160 shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) 3 Consolidated Balance Sheets as of December 31, 2010 and September 30, 2010 3 Consolidated Statements of Operations 4 For the three months ended December 31, 2010 and 2009 Consolidated Statements of Cash Flows 5 For the three ended December 31, 2010 and 2009 Notes to the Financial Statements. 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 17 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4 Controls and Procedures 20 PART II OTHER INFORMATION ITEM 1A. Risk Factors 21 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 6 Exhibits and Reports on Form 8-K 24 SIGNATURES 25 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VISUALANT, INCORPORATEDAND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2010 September 30, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $16,750 and $16,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Investment in Novabeam, Inc. 50 50 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties Convertible notes payable, net of debt discount of $11,153 at 9/30/10 Note payable - current portion of long term debt Total current liabilities LONG TERMLIABILITIES: Long term debt STOCKHOLDERS' DEFICIT: Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 38,393,845 and 38,229,374 shares issued and outstanding at 12/31/10 and 9/30/10, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT,INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, December 31, 2010 December 31, 2009 (unaudited) (unaudited) REVENUE $ $
